          Case 1:19-cr-00391-JKB Document 18 Filed 04/06/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

                                                      )
UNITED STATES OF AMERICA,                             )
                                                      )
                      v.                              )              Case No. 19-cr-00391 JKB
                                                      )
STEPHEN LYLE ORBACK                                   )
                                                      )


   MOTION FOR RELEASE OF HEALTH NEEDS FORM TO DEFENSE COUNSEL

       The defendant, Stephen Lyle Orback, by and through his undersigned counsel, respectfully

moves this Honorable Court to permit the Clerk’s Office to provide a copy of the defendant’s

Communication of Health Needs form to his counsel.

       At his initial appearance in this matter, Mr. Orback, like all defendants with medical issues,

completed a Communication of Health Needs form that was handed up to the presiding Magistrate

Judge. The undersigned was not present at Mr. Orback’s initial appearance – a duty attorney

handled the matter.    The undersigned is seeking information about Mr. Orback’s medical

condition. The defense has communicated with the Clerk’s Office to request a copy of the form

but we were informed that a court order was required to produce a copy of the form.

       Accordingly, the defense moves for an order permitting the clerk’s office to provide a copy

of the form signed by Mr. Orback to his defense counsel. A Proposed Order is included below.

                                              Respectfully submitted,

                                              JAMES WYDA
                                              Federal Public Defender


                                              ________/s/__________________
                                              NED SMOCK (#809226)
                                              Assistant Federal Public Defender
                                              6411 Ivy Lane, Suite 710

                                                 1
          Case 1:19-cr-00391-JKB Document 18 Filed 04/06/20 Page 2 of 2



                                             Greenbelt, MD 20770
                                             Telephone: (301) 344-0600
                                             Facsimile: (301) 344-0019
                                             Email: Ned_Smock@fd.org




                                     PROPOSED ORDER

       For the reasons set forth in the above motion, the Clerk’s Office shall provide a copy of

the Communication of Health Needs form signed by Mr. Orback on March 20, 2020 to counsel

for the defendant.


IT IS SO ORDERED                             _____________________________________
                                             HONORABLE JAMES K. BREDAR
                                             Chief United States District Judge




                                                2
